913 So.2d 540 (2005)
AMERICAN HOME ASSURANCE COMPANY, Petitioner,
v.
APAC-FLORIDA, INC., etc., Respondent.
No. SC03-207.
Supreme Court of Florida.
September 22, 2005.
Robert E. Morris and Robert A. Bauman of Robert E. Morris, P.A., Tampa, FL, for Petitioner.
Dana G. Toole of Dunlap and Toole, P.A., Tallahassee, FL, for Respondent.
PER CURIAM.
We have for review American Home Assurance Co. v. APAC-Florida, Inc., 834 So.2d 369 (Fla. 2d DCA 2003), which relied upon American Home Assurance Co. v. Plaza Materials Corp., 826 So.2d 358 (Fla. 2d DCA 2002), review granted, 842 So.2d 842 (Fla.2003), which was pending review in this Court, and certified conflict with Florida Crushed Stone Co. v. American Home Assurance Co., 815 So.2d 715 (Fla. 5th DCA 2002). We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
The Court has determined that it should summarily accept jurisdiction in this case. It is ordered that the petition for review is granted, the Second District Court of Appeal's decision in American Home Assurance Co. v. APAC-Florida, Inc., 834 So.2d 369 (Fla. 2d DCA 2003), is quashed, and this matter is remanded for reconsideration upon application of this Court's decision *541 in American Home Assurance Co. v. Plaza Materials Corp., 908 So.2d 360, 30 Fla. L. Weekly S553 (Fla. July 7, 2005). No motion for rehearing will be entertained by the Court.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.